ORMOND, J. — It
was a matter resting entirely on the discretion of the court, to permit the plaintiff below to withdraw his demurrer to the defendants’ plea, and theré-fore cannot be examined in this court, on error.
The court did not err in rejecting the plea of the defendant, as it was perfectly frivolous, and presented no point, either in bar or abatement of the action. The plaintiff might have treated it as a nullity, a ml signed judgment for want of a plea; there could not, therefore, be error in rejecting it — (State vs. Williams, 3 Stewart’s Rep. 454.)
By the act to regulate proceedings in law and equity in this State, passed in eighteen hundred and nineteen, the pleadings are required to be made up during the first week of the term. If this rule be not complied with, and there is no consent enlarging the tin e, the plaintiff’s suit may be dismissed for fail me to file his declaration, or judgment by default be entered for want of a plea, unless the court, in its discretion, on good cause shewn, should grant longer time. The rejection of the defendants’ plea, left them at the trial term undefended, and entitled the plaintiff to his judgment, unless the court, in the exercise of its discretion, should then permit a plea to be filed. This permission was refused, and if it were a question we could review, we could not say the discretion of the court was unwisely exercised.
Let the judgment be affirmed.